

116 SRES 612 IS: Expressing the sense of the Senate that the tragic death of George Floyd was unjust and the perpetrators must stand trial and be brought to justice, the First Amendment of the Constitution guarantees individuals the right to peaceably assemble and protest, groups like Antifa and the individuals who took over peaceful protests with violence, chaos, looting, and destruction should be held accountable for their actions, the attacks on law enforcement, individuals, small businesses, and communities are causing death, injury, and millions of dollars in damage, the vast majority of men and women in law enforcement work tirelessly and risk their lives to protect the people of the United States without prejudice, police departments are the cornerstone for maintaining a society of order, calls to defund the police threaten the safety and security of the people of the United States, Congress will continue to appropriate funding to local law enforcement agencies that bolster police efforts, and the Nation must come together in healing, reconciliation, and prayer to reaffirm that every life is sacred, our society must strive for equality, and that we will work to ensure a tragedy like George Floyd’s never happens again in the United States.
U.S. Senate
2020-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 612IN THE SENATE OF THE UNITED STATESJune 9, 2020Mrs. Loeffler submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing the sense of the Senate that the tragic death of George Floyd was unjust and the perpetrators must stand trial and be brought to justice, the First Amendment of the Constitution guarantees individuals the right to peaceably assemble and protest, groups like Antifa and the individuals who took over peaceful protests with violence, chaos, looting, and destruction should be held accountable for their actions, the attacks on law enforcement, individuals, small businesses, and communities are causing death, injury, and millions of dollars in damage, the vast majority of men and women in law enforcement work tirelessly and risk their lives to protect the people of the United States without prejudice, police departments are the cornerstone for maintaining a society of order, calls to defund the police threaten the safety and security of the people of the United States, Congress will continue to appropriate funding to local law enforcement agencies that bolster police efforts, and the Nation must come together in healing, reconciliation, and prayer to reaffirm that every life is sacred, our society must strive for equality, and that we will work to ensure a tragedy like George Floyd’s never happens again in the United States.Whereas, on Sunday, May 24, 2020, George Floyd of Minneapolis, Minnesota, was tragically killed by police officers who were subsequently and rightfully removed from their roles in serving the public, and were arrested and charged in connection with Floyd’s death;Whereas the Senate finds that the rule of law in the United States is undermined when law enforcement officers engage in conduct inconsistent with equal treatment, justice, and the Constitution of the United States;Whereas since the death of George Floyd, peaceful protests by thousands of citizens exercising their First Amendment rights across the Nation have taken place;Whereas unfortunately in a number of cities, many individuals have used this time of meaningful, peaceful protest and mourning to riot, loot businesses, and burn police cars and churches;Whereas radical organizations like Antifa have sadly used the death of George Floyd to organize and sow violence in our communities and should be held accountable;Whereas radical protesters defaced the Department of Veterans Affairs headquarters and the World War II Memorial, dishonoring the brave men and women who have served in the Armed Services;Whereas radical protesters defaced the Lincoln Memorial, the place where the March on Washington began, that momentous occasion in the history of civil rights;Whereas radical protesters burned St. John’s Church, a church that supported the bold civil rights moment of the March on Washington;Whereas these actions taken by radical protesters do not honor the legacy of George Floyd nor further a rational cause, and those acting as violent anarchists and the members of Antifa are taking advantage of the pain of people and the pain of the peaceful protesters;Whereas protests are a normal and healthy part of democracy, while acts of violence, looting, and arson should not be tolerated;Whereas in multiple cities, police and other law enforcement personnel have been intentionally attacked, injured, and killed, and many voices are radically calling to defund the police;Whereas the vast majority of police officers do their job bravely and righteously and are committed to ensuring that racism plays no part in law enforcement and that everyone receives equal protection under the law; andWhereas the United States has a moral and constitutional obligation to protect the life, liberty, and property of all individuals, including from abuse from those we entrust to defend public safety and from domestic terrorists and violent, anti-democratic activists: Now, therefore, be itThat it is the sense of the Senate that it is the policy of the United States—(1)to commemorate the life of George Floyd through official recognition and remembrance;(2)that the First Amendment guarantees every individual citizen the right to peacefully assemble and protest;(3)to urge an immediate end to the violence leading to the damage of lives and businesses across United States so that the Nation can come together in healing, dialogue, reconciliation, and prayer;(4)to urge leaders at every level of government to examine and enhance the training of law enforcement to ensure equal treatment and protection under the law; and(5)to urge States and local governments to provide the funding and support necessary for law enforcement and first responders to protect the life, liberty, and property of every individual in the United States regardless of their race, color, or nationality. 